The opinion of the court was delivered by
Kellogg, J.
This is an action of assumpsit, brought by the plaintiff to recover for the services of his minor daughter, as a school teacher in the district from the 27th day of May, 1846, to the 22d day of August of the same year. Upon the trial in the court below several exceptions were taken to the rulings of the county court, some of which have been presented for our consideration. The plaintiff gave in evidence a certificate of his daughter’s qualifications to teach, signed by the superintendent of West Fairlee.
1. It is insisted, that the court erred, in excluding the evidence offered, to prove that the certificate was allowed to the daughter of the plaintiff without any examination of her qualifications by the superintendent, and that in point of fact she never was examined by *498him. That it was the duty of the superintendent, before granting the certificate, to have made such examination of the applicant, as was necessary to afford him reasonable evidence, that she possessed the requisite qualifications, there can be no doubt The statute in express terms requires such examination, and imposes upon the superintendent the duty of mailing it. If he neglect it, he is unquestionably guilty of a dereliction of duty. But does such omission of duj;y on the part of the superintendent render his certificate null and void ? For if it does, it would not aid the plaintiff in his suit, or be of any avail for any purpose whatever. The statute only requires, “ that the teacher shall obtain a certificate of his qualifications before he opens the school, and cause the same to be recorded in- the town clerk’s office before any payment is made on account of such services.” It no where imposes upon the teacher the duty of causing the examination to be made, and if it did, he would have no power to compel the superintendent to perform the service. The superintendent is the officer of the town. He is appointed by the town, and is responsible to the town, for the manner in which he discharges the duties of his office. The town must see to it, that their superintendent faithfully performs his duty, or submit to the consequences of his failing to do it. It is sufficient for the teacher, that he presents himself for examination; and if he obtain his certificate, though without any previous examination by the superintendent, it will be available to the teacher, provided he is guilty of no fraud or improper means in obtaining it. And as the evidence offered had no tendency to prove any fraudulent or improper conduct of the teacher in obtaining the certificate, it follows, that the same was properly excluded.
2. It is farther insisted, that the contract, upon which the plaintiff seeks to recover, cannot be enforced, inasmuch as the same was made, and the school opened, before the certificate of the superintendent was obtained. This objection is not well founded. It is not sustained by the facts in the case. It is true, that a contract was made, and the school opened, before the certificate was obtained ; but the case shows, that the contract upon which the recovery was had, was made after the certificate was obtained, and'that the plaintiff only recovered for services rendered after the certificate.
*4993. It is also insisted, that there is a variance between the contract declared on and the contract upon which the recovery was had. This objection cannot prevail. This court sits as a court of error, to revise the decisions of the county court; and it is well settled, that this court can only consider such questions, as have been raised in, and decided by, the court below. It is therefore a sufficient answer to this objection, that it does not appear, that the question was passed upon by the county court, or that it was even brought to their notice.
4. A farther objection' is taken by the defendants, that the court erred in excluding the evidence of the record of the school meeting of the 23d of February, 1846, at which time Prescott and Clement were appointed committee in addition to the one appointed at the annual meeting, and proof that Prescott and Clement dismissed and discharged the teacher from all farther service in the district. This objection is fully disposed of by the case of Mason v. Sch. Dist. No. 14 in Brookfield, decided at the present'term in this county. The same objection was taken in that case, and was adjudged by the court to be untenable.
This disposes of the questions which have been presented, and the result is, that the judgment of the county court is affirmed.